


110 HCON 149 IH: Expressing support for the goals and ideals

U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 149
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2007
			Mr. Kennedy (for
			 himself, Mr. Tim Murphy of
			 Pennsylvania, Mr.
			 Reichert, Mr. Shays,
			 Mr. Boucher,
			 Mr. Cleaver,
			 Mr. Moore of Kansas,
			 Mr. Smith of Washington,
			 Mr. Altmire,
			 Mr. Terry,
			 Mr. McDermott,
			 Mr. McIntyre, and
			 Mr. Rehberg) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing support for the goals and ideals
		  of National Health Information Technology Week, and encouraging the President
		  to issue a proclamation supporting those goals and ideals.
	
	
		Whereas the Center for Information Technology Leadership
			 (CITL) estimated that the implementation of national standards for
			 interoperability and the exchange of health information would save the United
			 States approximately $77,000,000,000 in expenses relating to healthcare each
			 year;
		Whereas the RAND Corporation estimated that, if the
			 healthcare system of the United States implemented the use of computerized
			 medical records and other health information technology, the system could save
			 the United States as much as $162,000,000,000 each year, and healthcare
			 information technology has been shown to improve the quality and safety of the
			 delivery of healthcare in the United States;
		Whereas healthcare information technology and management
			 systems have been recognized as essential tools for improving the quality and
			 cost efficiency of the healthcare system;
		Whereas the President and Secretary of Health and Human
			 Services have made a commitment to leveraging the benefits of the healthcare
			 information technology and management systems by establishing the Office of the
			 National Coordinator for Health Information Technology and the American Health
			 Information Community;
		Whereas Congress has placed an emphasis on improving the
			 quality and safety of the delivery of healthcare in the United States;
			 and
		Whereas organizations across the country have come
			 together to support May 14 through May 18, 2007, as National Health Information
			 Technology Week to improve public awareness relating to the potential benefits
			 of improved quality and cost efficiency that the healthcare system could
			 achieve by implementing health information technology: Now, therefore, be
			 it
		
	
		That Congress—
			(1)recognizes the
			 value of information technology and management systems to transforming
			 healthcare for all Americans;
			(2)supports the goals and ideals of National
			 Health Information Technology Week; and
			(3)encourages the
			 President to issue a proclamation calling upon all stakeholders to promote the
			 use of information technology and management systems to transform the United
			 States healthcare system.
			
